Citation Nr: 0923202	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-38 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating greater than 
50 percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.C., his sister


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Nashville, 
Tennessee.

In February 2009, the Veteran and B.C., his sister, testified 
at a video conference hearing over which the undersigned 
Veterans Law Judge presided.  A transcript of the hearing has 
been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claims at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

Initially, the Board notes that in a Report of Contact (VA 
Form 119) dated in January 2008, it is indicated that the 
Veteran had received his first Social Security check.  While 
it is unclear from the evidence of record whether the Veteran 
receives Social Security Disability benefits, under 38 
U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006).  Thus, on remand, the RO/AMC  should contact the 
Social Security Administration and/or other appropriate 
Federal agency and request a complete copy of any and all 
adjudications and the records underlying the adjudications 
for Social Security Disability benefits.  If no such records 
exist, information to that effect should be included in the 
claims file.

Although not dispositive as to an issue that must be resolved 
by VA, any relevant findings made by the Social Security 
Administration are evidence which must be considered.  See 
White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

As to the issue of service connection for a duodenal ulcer, a 
review of the Veteran's service treatment records reveals 
that in July 1966 he was treated for reported stomach cramps.  
The diagnosis was gastritis.  In September 1966, he was 
treated for nausea and stomach pain.  The impression was 
gastriculitis.  In January 1967, he was treated for nausea, 
vomiting, and cramps.  The impression was gastritis.  Later 
in January 1967, he was treated for cramps of the upper left 
portion of the stomach.  The impression was gastric 
pharyngitis.  In March 1967, he was treated for gastric pain.  
The impression was gastritis.  In April 1967, he was treated 
for intermittent upset stomach and epigastric pain.  The 
assessment was gastritis.

In September 1967, he was treated for abdominal pain.  The 
diagnosis was ulcer of the duodenum with perforation.  The 
Veteran then underwent an exploratory laparotomy of the 
abdomen and a closure of a duodenal ulcer was performed.  He 
was said to have been hospitalized for 11 days.

In March 1968, he reported abdominal cramping with nausea.  
The impression was mild upper respiratory infection.  In May 
1968, the Veteran reported a one week history of epigastric 
burning pain.  The impression was chronic acid peptic disease 
aggravated by alcohol intake.

In his September 1968 separation report of medical history, 
the Veteran indicated that he had a history of stomach, 
liver, or intestinal trouble.  The examiner did not 
elaborate.

Subsequent to service, in December 2005, the Veteran 
underwent a VA stomach, duodenum, and peritoneal adhesions 
examination.  While the examiner indicated reviewing the 
Veteran's medical history that was on the Medical Center 
computer, it does not appear that the examiner reviewed the 
Veteran's claims file in conjunction with conducting the 
examination of the Veteran.  The impression was that the 
Veteran had a history of a perforated ulcer, but that his 
symptoms right now were pretty much nonspecific.  Following 
an endoscopy, the examiner added that the Veteran had a 
hiatal hernia and "antral gastritis" that were not likely 
related to service.

VA outpatient treatment records dated from January 2000 to 
December 2007 intermittently show that ulcer is listed as an 
active problem.  During February 2009 video conference 
hearing, the Veteran reiterated that he had been having 
continued stomach problems since service.  

In light of the inservice diagnoses of both a duodenal ulcer 
and gastritis; the Veteran's testimony that he has had 
symptoms ever since service; the post-service diagnosis of 
antral gastritis and the indication that ulcer is listed as 
an active problem; and given the fact that it appears that 
the VA examiner did not have access to the Veteran's claims 
file when he formulated his opinion in December 2005, the 
Board finds that on remand, the Veteran should be scheduled 
for a VA gastro-intestinal disorders examination so as to 
determine the precise nature and etiology of his current 
gastro-intestinal disorder.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008).

As to the issue of service connection for a coronary artery 
disease, the Veteran is currently service-connected for PTSD.  
During his February 2009 video conference hearing, he and his 
sister asserted that his current coronary artery disease was 
the result of the lifestyle that he leads as a result of his 
PTSD.  They asserted that because the Veteran was incapable 
of eating well, and because he had been self-medicating for 
the symptoms associated with PTSD, he eventually developed 
coronary artery disease.  VA outpatient treatment records 
dated from April 2008 to August 2008 show that the Veteran's 
sister had repeatedly requested that the Veteran be evaluated 
by a VA cardiologist so that the etiology of his coronary 
artery disease could be addressed, but such evaluation was 
never scheduled.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In light of the foregoing, the Board finds that an opinion 
should be obtained to address whether any current coronary 
artery disease was either caused by or is aggravated by the 
service-connected PTSD.  As noted above, when medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 
Vet. App. at 213.

Finally, as to the Veteran's claim for a disability rating 
greater than 50 percent for the service-connected PTSD, 
during the February 2009 video conference hearing and in a 
letter to the Board, also dated in February 2009, the Veteran 
and his sister indicated that the Veteran's PTSD disability 
had increased in severity since his most recent VA 
examination in September 2007.  As such, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his service-connected 
PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Administration disability benefits.  All 
efforts to obtain these records should be 
fully documented in the claims file.  If 
no such records exist, evidence should be 
included in the claims file indicating as 
such.  VA will end its efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  The RO/AMC shall schedule the Veteran 
for a complete and thorough VA gastro-
intestinal examination in order to 
determine the precise nature and etiology 
of his  asserted gastro-intestinal 
disability, to specifically discuss the 
history of any duodenal ulcer and 
gastritis in view of the recorded history 
in the service treatment records, and to 
render an opinion as to whether any 
current gastro-intestinal disability found 
on examination is at least as likely as 
not (at least a 50 percent or more 
likelihood) related to the in-service 
findings or diagnoses.

The entire claims file, to include a copy 
of this Remand, must be made available to 
the examiner in conjunction with 
conducting the examination of the Veteran.  
The examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.

A complete rationale for all opinions must 
be provided, citing the objective medical 
findings leading to the examiner's 
conclusion.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA cardiology 
examination to determine the nature and 
etiology of his asserted coronary artery 
disease. The claims file and a copy of 
this Remand should be made available to 
and reviewed by the examiner in 
conjunction with conducting the 
examination of the Veteran.  All testing 
deemed necessary should be undertaken.

The examiner should identify all pathology 
found to be present.  Based upon 
examination of the Veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
with supporting analysis as to whether the 
Veteran currently has coronary artery 
disease disorder.  If the Veteran has 
coronary artery disease, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (at least a 
50 percent or more likelihood) that such 
coronary artery disease found on 
examination was incurred in or aggravated 
by service or by his service-connected 
PTSD.

If the service-connected PTSD aggravates 
(i.e., permanently worsens) the coronary 
artery disease, the examiner should 
identify the percentage of disability 
which is attributable to the aggravation.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination in order 
to evaluate the current severity of his 
service-connected PTSD.  The entire claims 
file and a copy of this Remand must be 
made available to the examiner for review 
in conjunction with conducting the 
examination of the Veteran. The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present. 
All necessary and indicated special 
studies or tests, to include psychological 
testing, should be accomplished. The 
examiner shall assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).

The examiner shall also state whether the 
Veteran's service-connected PTSD prevents 
him from securing or following 
substantially gainful employment.  The 
examiner shall further describe how the 
symptoms of his service-connected PTSD 
affect his social and industrial capacity.

A complete rationale for all opinions 
expressed should be provided.  

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims. If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




